            Case 3:19-cv-00843-KM Document 42 Filed 12/02/20 Page 1 of 12




                        UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF PENNSYLVANIA

 JONATHAN SHELTON, et al.,

                       Plaintiffs,                   CIVIL ACTION NO. 3:19-CV-00843

           v.
                                                            (MEHALCHICK, M.J.)
 ABDIRIZAK GURE, et al.,

                       Defendants.


                                      MEMORANDUM

       Before the Court in this trucking accident case is a partial motion for summary

judgment filed by the Defendants: Abdirizak Gure (“Gure”); YaYa Transport, LLC

(“YaYa”); and Young Stars Transport, Inc. (“Young Stars”). (Doc. 35). Defendants move to

dismiss Plaintiffs’ claims for punitive damages arising from allegations of recklessness and

gross negligence. (Doc. 35).

  I.   BACKGROUND AND PROCEDURAL HISTORY

       The following background is taken from Defendants’ Concise Statement of Material

Facts. (Doc. 35, at 6-9). All citations to statements of material fact refer to the paragraphs

within pages six through nine of Document 35, which also contains the Motion itself. The

Court will note where a fact is in dispute. Pursuant to Local Rule 56.1, a statement of

material fact that is “disputed” shall be deemed admitted if it includes a reference to the part

of the record that supports the statement and the disputing party neglects to provide record

support for its position. 1 M.D. Pa. LR 56.1.



       1
        Plaintiff Shelton includes no references to the record in his reply to Defendants’
statement of material facts. (Doc. 38). Therefore, all of Defendants’ statements of material
           Case 3:19-cv-00843-KM Document 42 Filed 12/02/20 Page 2 of 12




       This matter involves a motor vehicle accident that occurred on May 18, 2017, on

Interstate 80 eastbound, near mile marker 146 and the Snow Shoe Rest Area in Centre

County, Snow Shoe Township, Pennsylvania. (Doc. 35, ¶ 1; Doc. 40-1, ¶ 1). At the time of

the accident, Defendant Gure was operating a tractor trailer on I-80 eastbound in the right

lane. (Doc. 35, ¶ 2; Doc. 40-1, ¶ 2). The trailer driven by Gure was owned by Young Stars

and was on lease to YaYa. (Doc. 35, ¶ 2; Doc. 40-1, ¶ 2). Gure was employed by YaYa at

the time of the collision and was operating under YaYa’s DOT 2627559. (Doc. 35, ¶ 2; Doc.

40-1, ¶ 2). The parties dispute whether or not the vehicle’s lights were on at the time of the

collision. (Doc. 35, ¶ 2; Doc. 40-1, ¶ 2).

       As Gure was proceeding, his trailer was struck from behind by a tractor-trailer

owned by Plaintiffs R&L and Truck Leasing. (Doc. 35, ¶ 3; Doc. 40-1, ¶ 3). This tractor-

trailer was operated by Plaintiff Shelton within the course and scope of his employment

with R&L. (Doc. 35, ¶ 3; Doc. 40-1, ¶ 3). Shelton was operating his vehicle in the left lane

and as he moved into the right lane behind Gure’s vehicle, he “glanced down for about two

seconds, looked back up,” and Mr. Gure’s vehicle was right in front of him. (Doc. 35, ¶ 4;

Doc. 35-3, at 3-4). Shelton was unable “to slow down fast enough,” and hit the corner of

Gure’s trailer. 2 (Doc. 35, ¶ 4; Doc. 35-3, at 4). Shelton’s vehicle continued across the road

and ended up in a ditch on the left side of the highway. (Doc. 35, ¶ 5; Doc. 40-1, ¶ 5).




facts which include references to the record shall be admitted as to Plaintiff Shelton. See M.D.
Pa. LR 56.1.
       2
          Plaintiffs R&L Transfer and Truck Leasing dispute this account of the accident but
fail to provide record support for their position. (Doc. 40-1, ¶ 4). Since Defendants provide
support from the record, these facts are deemed admitted. See M.D. Pa. LR 56.1.
                                              -2-
         Case 3:19-cv-00843-KM Document 42 Filed 12/02/20 Page 3 of 12




       Shelton filed his First Amended Complaint in the United States District Court for the

Middle District of Pennsylvania on May 20, 2019. (Doc. 35, ¶ 6; Doc. 35-1, at 34; Doc. 40-

1, ¶ 6). Shelton claims that Gure’s lights were not on, therefore Shelton had to swerve into

the left lane before striking Gure’s vehicle in the rear. (Doc. 35, ¶ 7; Doc. 35-1, ¶¶ 35-39;

Doc. 40-1, ¶ 7). Shelton alleges that Defendants’ conduct was reckless because they “act[ed]

with a conscious disregard for the rights and safety of Plaintiff,” and seeks punitive

damages. (Doc. 35, ¶ 7; Doc. 35-1, ¶¶ 40, 51(aa), 54(aa), 59(gg), 62(aa), 67(gg)); Doc. 40-1, ¶

7). Similarly, R&L and Truck Leasing allege in their separate complaint against Defendants

that their property damages were the result of “negligence, carelessness, gross negligence …

and recklessness of Defendants …’” (Doc. 35, ¶ 8; Doc. 35-2, ¶ 20; Doc. 40-1, ¶ 8). R&L

and Truck Leasing aver that as a “direct and proximate result of Defendants’ negligence,

carelessness, gross negligence, and recklessness, R&L sustained severe and extensive

damages.” (Doc. 35, ¶ 9; Doc. 35-2, ¶ 21; Doc. 40-1, ¶ 9). By pleading recklessness and

gross negligence, R&L and Truck Leasing left open a claim for punitive damages. (Doc. 35,

¶ 9; Doc. 40-1, ¶ 9).

       On the day of the accident, Gure performed a pre-trip inspection of the vehicle,

which indicated that the lights on the trailer were operating properly. (Doc. 35, ¶ 10; Doc.

35-4, at 3-4). Plaintiffs R&L and Truck Leasing submit that “third party witness testimony,

and testimony from Pennsylvania State Trooper Nicklas state the lights of Gure’s vehicle

were not illuminated [during and immediately after the collision].” (Doc. 40-1, ¶ 10; Doc.

40-5, at 8; Doc. 40-7, at 18). Dennis Anderson, a witness to the accident, testified that after

the accident occurred, Gure’s four-way flashers were on and functioning. (Doc. 35, ¶ 11;

Doc. 35-5, at 3-4). Plaintiffs R&L and Truck Leasing add that Anderson’s testimony is that

                                              -3-
         Case 3:19-cv-00843-KM Document 42 Filed 12/02/20 Page 4 of 12




the lights of Defendants’ truck were not illuminated at the time of the collision. (Doc. 40-1,

¶ 11; Doc. 40-5, at 8).

       As the motions have been fully briefed, they are now ripe for review. (Doc. 36; Doc.

39; Doc. 40).

 II.   STANDARD OF REVIEW

       Under Rule 56 of the Federal Rules of Civil Procedure, summary judgment should be

granted only if “there is no genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A fact is “material” only if it might

affect the outcome of the case. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A

dispute of material fact is “genuine” if the evidence “is such that a reasonable jury could return

a verdict for the non-moving party.” Anderson, 477 U.S. at 248. In deciding

a summary judgment motion, all inferences “should be drawn in the light most favorable to

the non-moving party, and where the non-moving party's evidence contradicts the movant's,

then the non-movant's must be taken as true.” Pastore v. Bell Tel. Co. of Pa., 24 F.3d 508, 512

(3d Cir. 1994).

       A federal court should grant summary judgment “if the pleadings, depositions,

answers to interrogatories, and admissions on file, together with the affidavits, if any, show

that there is no genuine issue as to any material fact and that the moving party is entitled to a

judgment as a matter of law.” Farrell v. Planters Lifesavers Co., 206 F.3d 271, 278 (3d Cir. 2000).

The Court need not accept mere conclusory allegations, whether they are made in the

complaint or a sworn statement. Lujan v. Nat'l Wildlife Fed'n, 497 U.S. 871, 888 (1990). In

deciding a motion for summary judgment, the court's function is not to make credibility

determinations, weigh evidence, or draw inferences from the facts. Anderson, 477 U.S. at 249.

                                               -4-
           Case 3:19-cv-00843-KM Document 42 Filed 12/02/20 Page 5 of 12




Rather, the court must simply “determine whether there is a genuine issue for trial.” Anderson,

477 U.S. at 249.

       “Although the party opposing summary judgment is entitled to the ‘benefit of all

factual inferences in the court's consideration of a motion for summary judgment, the

nonmoving party must point to some evidence in the record that creates a genuine issue of

material fact.’” 3 Velentzas v. U.S., No. 4: CV-07-1255, 2010 WL 3896192, *7 (M.D. Pa. August

31, 2010) (quoting Goode v. Nash, 241 F. App'x 868, 868 (3d Cir. 2007)) (citation omitted).

The opposing party “cannot rest solely on assertions made in the pleadings, legal

memorandum, or oral argument.” Goode, 241 F. App'x at 868 (internal quotation marks

omitted). If the non-moving party “fails to make a showing sufficient to establish the existence

of an element essential to [the non-movant's] case, and on which [the non-movant] will bear

the burden of proof at trial,” Rule 56 mandates the entry of summary judgment because such

a failure “necessarily renders all other facts immaterial.” Celotex Corp. v. Catrett, 477 U.S. 317,

322–23 (1986).

III.   DISCUSSION

       In this motion, Defendants assert that they are entitled to summary judgment on

Plaintiffs’ claim for punitive damages. (Doc. 36, at 2). They submit that Plaintiffs have failed

to present evidence that Defendants “had an evil motive or a reckless indifference to the rights

of others,” which is required to sustain such a claim. (Doc. 36, at 2). Plaintiff Shelton responds

that he “has produced evidence sufficient to establish that Defendants exhibited a reckless


       3
        See also Beenick v. LeFebvre, 684 F. App’x 200, 206 (3d Cir. 2017) (stating the purpose
of requiring parties to cite to particular parts of the record in their briefs about a motion
for summary judgment is to “assist the court in locating materials buried in a voluminous
record”) (quoting Fed. R. Civ. P. 56(c)(1)(A)).
                                               -5-
         Case 3:19-cv-00843-KM Document 42 Filed 12/02/20 Page 6 of 12




indifference to health and safety of the motoring public, including Plaintiff.” (Doc. 39, at 3).

Plaintiffs R&L Transfer and Truck Leasing aver that a tractor trailer operating without its

lights illuminated could be considered reckless or grossly negligent, so a jury should be

presented the chance to award punitive damages. (Doc. 40, at 2-3). After discussing the

punitive damages standard, the Court will address the claims as to Defendant Gure, followed

by the claims as to Defendants YaYa and Young Stars.

           A. APPLICABILITY OF PUNITIVE DAMAGES

       Defendants assert that punitive damages should be precluded from this action because

the record lacks evidence that Defendants’ conduct was intentional, malicious, or recklessly

indifferent. (Doc. 36, at 10). Even if the lights on Gure’s trailer were off at the time of the

collision, which Defendants assume for purposes of this motion, the Plaintiffs fail to establish

that Gure’s state of mind was such that punitive damages could be awarded. (Doc. 36, at 10).

The act itself is not enough, rather “evidence of subjective appreciation of risk as well as

conscious disregard” is needed, according to Defendants. (Doc. 36, at 10).

       First, as this Court sits in diversity jurisdiction, it must apply Pennsylvania substantive

law, including the law regarding punitive damages. See Good v. Firstenergy Corp., 2015 WL

6703321, at *10 n.10 (M.D. Pa. 2015). The standard for awarding punitive damages is this:

       The standard governing the award of punitive damages in Pennsylvania is
       settled. “Punitive damages may be awarded for conduct that is outrageous,
       because of the defendant’s evil motive or his reckless indifference to the rights
       of others.” Feld v. Merriam, 485 A.2d 742, 747 (1984) (quoting Restatement
       (Second) of Torts § 908(2) (1979)); see also Chambers v. Montgomery, 192 A.2d
       355, 358 (1963). As the name suggests, punitive damages are penal in nature
       and are proper only in cases where the defendant’s actions are so outrageous as
       to demonstrate willful, wonton or reckless conduct. See SHV Coal, Inc. v.
       Continental Grain Co., 587 A.2d 702, 704 (1991); Feld, 485 A.2d at 747-48;
       Chambers, 192 A.2d at 358. See also Restatement (Second) of Torts § 908,
       comment b. The purpose of punitive damages is to punish a tortfeasor for

                                              -6-
         Case 3:19-cv-00843-KM Document 42 Filed 12/02/20 Page 7 of 12




       outrageous conduct and to deter him or others like him from similar conduct.
       Kirkbride v. Lisbon Contractors, Inc., 555 A.2d 800, 803 (1989); Restatement
       (Second) of Torts § 908(1) (“Punitive damages are damages, other than
       compensatory or nominal damages, awarded against a person to punish him
       for his outrageous conduct and to deter him and others like him from similar
       conduct in the future.”). Additionally, this Court has stressed that, when
       assessing the propriety of the imposition of punitive damages, “[t]he state of
       mind of the actor is vital. The act, or the failure to act, must be intentional,
       reckless or malicious.” See Field, 485 A.2d at 748; see also Martin v. Johns-
       Manville Corp., 494 A.2d 1088, 1097 n.12 (1985) (plurality opinion).

       Gfoehrer v. Calice, 2011 WL 5320712, at *2 (M.D. Pa. 2011).

The standard for culpability resulting in punitive damages for recklessness is higher than

mere negligence, though the underlying facts forming a basis for both theories may be one

and the same. See Hutchison ex rel. Hutchison v. Luddy, 870 A.2d 766, 772 (Pa. 2005).

               1. Defendant Abdirizak Gure

       Defendants submit that because the record is devoid of evidence of Gure’s state of

mind leading up to the collision, punitive damages are precluded. (Doc. 36, at 10). The

“tortious event,” alone, is insufficient. (Doc. 36, at 10). Defendants state that there is nothing

to suggest Gure’s behavior was intentional or malicious, nor that Gure had notice that the

lights on his trailer were not illuminated. (Doc. 36, at 10-11). Additionally, Defendants

contend that reckless indifference cannot be established because “Plaintiffs have failed to

show that [Gure] had a conscious appreciation of driving without the trailer’s lights turned

on and having another vehicle strike his vehicle.” (Doc. 36, at 13). Plaintiffs respond that

Gure’s actions, alone, may evince a reckless disregard for the plaintiff’s safety and that the

jury should be responsible for determining Gure’s state of mind and subjective awareness at

the time of the collision. (Doc. 40, at 9, 11-12).




                                               -7-
         Case 3:19-cv-00843-KM Document 42 Filed 12/02/20 Page 8 of 12




       Though intentional or malicious conduct can support a claim for punitive damages,

Plaintiffs in this case proceed on a theory of gross negligence and recklessness. (Doc. 35, ¶ 9;

Doc. 40-1, ¶ 9; Doc. 39, at 8-15; Doc. 40, at 7-17). For punitive damages to arise from

recklessness, evidence must be sufficient to establish that “(1) a defendant had a subjective

appreciation of the risk of harm to which the plaintiff was exposed and that (2) he acted, or

failed to act, as the case may be, in conscious disregard of that risk.” Hutchison, 870 A.2d at

770. Direct evidence is not required to establish recklessness; if a jury could conclude from

the evidence that a defendant “consciously appreciated the risk of harm” arising from his

conduct and acted in conscious disregard of that risk, then summary judgment is not

warranted. Burke v. TransAm Trucking, Inc., 605 F. Supp. 2d 647, 655 (M.D. Pa. 2009). Finally,

       a court should be reluctant to grant a motion for summary judgment when
       resolution of the dispositive issue requires a determination of state of mind, for
       in such cases ‘much depends upon the credibility of witnesses testifying as to
       their own states of mind, and assessing credibility is a delicate matter best left
       to the fact finder.’

       Metzger v. Osbeck, 841 F.2d 518, 521 (3d Cir. 1988) (citing Watts v. Univ. of
       Delaware, 622 F.2d 47, 52 (3d Cir. 1980).

       Subjective appreciation of the risk of harm may be implied through evidence such as

the defendant’s experience or training. See Burke, 605 F. Supp. 2d at 655. The record here

contains sufficient evidence for a jury to find that Gure had a subjective appreciation of the

risk of harm to which the Plaintiffs were exposed. See Hutchison, 870 A.2d at 770. In his

deposition, Gure testified that he attended trucking school for four weeks in 2012. (Doc. 39,

at 31-32). This included “driving, backing, classroom work, safety, rules and regulations.”

(Doc. 39, at 41). Safety was covered – including “how to drive and operate the right way.”

(Doc. 39, at 42). Additionally, Gure went through a month-long training on the road before


                                              -8-
            Case 3:19-cv-00843-KM Document 42 Filed 12/02/20 Page 9 of 12




getting a job. (Doc. 39, at 32-33). Gure began working as a truck driver in 2012, so had been

driving trucks for approximately five years at the time of the collision. (Doc. 39, at 34). This

training and experience are sufficient to allow a finder of fact to conclude that Gure

consciously appreciated the risk of harm which would arise from him driving 25 miles per

hour below the speed limit, before sunrise, without any lights on. 4 (Doc. 5, at 7-9); see Burke,

605 F. Supp. 2d at 6 (holding that “based on [the driver’s] experience and training, a jury

could find that he consciously appreciated the risk of harm that could result by traveling

twenty miles an hour over the speed limit in a tractor trailer while approaching a ‘blind’

curve.”).

       For recklessness to occur, the evidence must also be sufficient to allow a jury to find

that Gure acted in conscious disregard of the risk of harm. See Hutchison, 870 A.2d at 770.

Conscious disregard of a risk of harm may be proved by circumstantial evidence. Livingston v.

Greyhound Lines Inc., 208 A.3d 1122, 1130 (Pa. Super. 2019); see Moss v. Aaron’s, Inc., 140 F.

Supp. 3d 441, 449 (E.D. Pa.) (holding that a reasonable jury could make a finding of conscious

disregard of a risk of harm based on rent-to-own store employees’ timing of an evening visit

to a consumer’s house and their conduct during the visit). The defendant’s conduct, not the

end result, must be examined. Feld v. Merriam, 485 A.2d 742, 748 (Pa. 1984).

       In Burke, this Court denied summary judgment on punitive damages when evidence

existed that a truck driver was driving fifty-five miles per hour in a thirty-five mile per hour


       4
         Plaintiffs also argue that Gure testified to an awareness of the Federal Motor Carrier
Safety Regulations, however there is no indication that these regulations include a restriction
on the conduct of which Gure is accused. (Doc. 39, at 9-10). Additionally, Gure testified that
at the time of the deposition he was aware of a regulation or rule requiring “four-ways” to be
on when travelling 45 miles per hour, however there is no record evidence that he was aware
of such regulation or rule at the time of the collision. (Doc. 39, at 71).
                                              -9-
         Case 3:19-cv-00843-KM Document 42 Filed 12/02/20 Page 10 of 12




zone around a curve. Burke, 605 F. Supp. 2d at 655. According to the Court, a reasonable jury

could conclude that, based on the driver’s speed, the driver consciously disregarded or was

indifferent to the risk of harm. Burke, 605 F. Supp. 2d at 655. Similarly, in Guerra v. New Prime,

2012 WL 2979064 (W.D. Pa. 2012), there was record evidence that a tractor trailer driver was

driving a vehicle “he knew would take longer to bring to a stop, saw emergency lights from

an accident up ahead, and continued to travel at an excessive speed, ultimately colliding with

Plaintiff’s vehicle.” Guerra, 2012 WL 2979064, at *4. The court denied summary judgment

on the issue of punitive damages, explaining that the driver’s “subjective knowledge of

upcoming road conditions, combined with travelling at an excessive speed, satisfies the

requirements for the imposition of punitive damages.” Guerra, 2012 WL 2979064, at *4.

       Viewing the circumstances of this case in the light most favorable to the Plaintiffs (the

non-movants), the record contains sufficient evidence to allow for a finding that Gure acted

in conscious disregard of the risk of harm arising from his conduct. The rate of speed one

drives is monitored on a car’s dashboard, thus the driver is easily capable of awareness of how

fast he or she is traveling. In Guerra and in Burke, the truck drivers could be held liable for

conscious disregard of the risk solely due to the speed they were traveling. Guerra, 2012 WL

2979064, at *4; Burke, 605 F. Supp. 2d at 655. The presence of illuminated lights on the

exterior of a vehicle, too, is indicated at the driver’s controls. Like the drivers’ access to their

awareness of speed in Guerra and Burke, Gure had available access to the status of his vehicle’s

exterior lights. See Guerra, 2012 WL 2979064, at *4; Burke, 605 F. Supp. 2d at 655. If all




                                               - 10 -
           Case 3:19-cv-00843-KM Document 42 Filed 12/02/20 Page 11 of 12




exterior lights were off, as admitted for purposes of this motion, a reasonable jury could find

that Gure acted in conscious disregard of the risk of not turning them on. 5

       Given the Third Circuit’s instruction that state of mind determinations should be left

to the jury, the circumstances of this collision allow for a conclusion that Gure was reckless

in his conduct. 6 For the foregoing reasons, the Court shall DENY Defendants’ Motion for

Partial Summary Judgment as to Defendant Gure.

               2. Defendants YaYa Transport, LLC and Young Stars Transport, Inc.

       As to YaYa’s and Young Stars’ liability for actions independent from Defendant

Gure’s, these Defendants move for summary judgment on grounds that “Plaintiffs have failed

to prove that [YaYa and Young Stars] were aware of any defects in regards to the trailer at

issue.” (Doc. 36, at 17). It is undisputed that when Gure performed a pre-trip inspection of

the tractor trailer, it indicated that the lights on the trailer were properly functioning. (Doc.

35, ¶ 10; Doc. 35-4, at 3-4; Doc. 38; Doc. 40-1, at 10). 7 Additionally, it is undisputed that a



       5
          The record contains evidence that the exterior lights on Gure’s vehicle were capable
of illumination. Gure testified in deposition that he performed a pre-trip inspection of the
vehicle, which indicated that the lights on the trailer were operating properly. (Doc. 35, ¶ 10;
Doc. 35-4, at 3-4). Additionally, Dennis Anderson, a witness to the accident, testified that
after the accident occurred, Gure’s four-way flashers were on and functioning. (Doc. 35, ¶ 11;
Doc. 35-5, at 3-4).
       6
         Defendants rely on Burke v. Maassen, 904 F.2d 178 (3d Cir. 1990) in contending that
there must be evidence of record showing that Gure “consciously appreciate[d] the risk of his
actions prior to the accident.” (Doc. 36, at 13). However, this case was decided prior to
Hutchison, in which the Pennsylvania Supreme Court “[gave] the definitive word” on this
issue. Burke, 605 F. Supp. 2d at 651 n.2. Subsequent state cases have made clear that the
defendant’s state of mind can be proven by circumstantial evidence. See Livingston, 208 A.3d
at 1130; Joseph v. The Scranton Times, L.P., 129 A.3d 404, 437 (Pa. 2015) (a defendant’s state
of mind and subjective awareness may be proven by circumstantial evidence).
       7
         The Court reiterates that Plaintiff Shelton includes no references to the record in
support of his reply to the statements of material fact. (Doc. 38). Therefore, all of Defendants’
statements of material fact which include references to the record are admitted as to Plaintiff
                                             - 11 -
           Case 3:19-cv-00843-KM Document 42 Filed 12/02/20 Page 12 of 12




witness to the collision testified to Gure’s four-way flashers functioning following the

collision. (Doc. 35, ¶ 11; Doc. 35-5, at 3-4; Doc. 40-1, ¶ 11; Doc. 40-5, at 8). Plaintiffs do not

identify record evidence that Gure’s lights were defective at the time of the accident. As such,

Defendants YaYa and Young Stars shall be GRANTED partial summary judgment on any

claim arising from defective lights in Gure’s trailer at issue. 8

IV.    CONCLUSION

       For the reasons set forth herein, Defendants’ Motion for Partial Summary Judgment

shall be GRANTED IN PART and DENIED IN PART. (Doc. 35). The motion shall be

GRANTED as to all claims against Defendants YaYa and Young Stars arising from alleged

defective lights in the trailer at issue. (Doc. 35, at 17). The motion shall be DENIED on all

other grounds. (Doc. 35).

       An appropriate order follows.




Dated: December 2, 2020                                      s/ Karoline Mehalchick
                                                             KAROLINE MEHALCHICK
                                                             United States Magistrate Judge




Shelton. See M.D. Pa. LR 56.1. Additionally, though Plaintiffs R&L Transfer and Truck
leasing “dispute” this fact, they do not identify record evidence addressing Gure’s pre-trip
inspection of the tractor trailer. (Doc. 40-1, ¶ 10; Doc. 40-5, at 8; Doc. 40-7, at 18).
       8
        The Court notes that Defendants do not contest the applicability of vicarious liability,
nor Plaintiff Shelton’s claims of negligent hiring, supervision, retention, and entrustment.
(Doc. 36); (see Doc. 5; Doc. 35-2).
                                               - 12 -
